 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME MARKIEL DAVIS,                              No. 2:18-cv-01261-TLN-EFB
12                        Plaintiff,
13               v.                                      ORDER
14    KIMBERLY SEIHEL, et al.,
15                        Defendants.
16

17           Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 25, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 31.) Plaintiff has not filed

23   objections to the findings and recommendations.

24           The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed June 25, 2019, (ECF No. 21), are adopted in

28   full; and
                                                         1
 1         2. Plaintiff’s claims against defendants Seihel and Kirby are dismissed without prejudice.

 2   Dated: August 15, 2019

 3

 4

 5

 6                                    Troy L. Nunley
                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
